DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 03/03/2021 has been entered. Claim(s) 1-19 is/are pending in the application. Applicant’s amendments to the claims have overcome each and every objection and/or 112(a) rejection previously set forth in the office action mailed 11/23/2020. 

	Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sintering material made with resin derived from methacrylate, does not reasonably provide enablement for a sintering material made with resin derived from both acrylate and methacrylate.  The specification does not enable any make the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(A) The breadth of the claims 
The claims are drawn to a sintering (firing) material comprising metal particles and a binder component wherein the material has certain thermogravimetric stability properties under a TG characterization analysis; and where the binder comprises a constituent unit derived from methacrylate and a constituent derived from acrylate. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention 
The nature of the invention is a sintering material for bonding semiconductor parts/power elements to either substrates or each other. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art
Sintering compositions for pastes are well known in the art where silver nanoparticles are commonly used with acrylic polymeric binders in a paste and spread to form a thin film for bonding semiconductor parts to substrates and other semiconductor parts. 
Thermogravimetric analysis is commonly used in material science to measure thermal stability of materials at higher temperatures where more volatile components (such as organic components/binders) in a sample typically vaporize/separate from the sample as the temperature increases, leaving an inorganic structure (metals/ceramics).  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill
One of ordinary skill in the art would have an advanced degree in materials science or chemical engineering. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art
The level of predictability in the art is low as small changes in formulation can lead to significant changes in physical properties. In the case of sintering materials, even small changes such as 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor 
Inventor teaches the sinterable metal particles can be: gold, copper, iron, nickel, aluminum, silicon, palladium, platinum, titanium, barium, titanate, and oxides/alloys of those metals [0024]; particle diameter of metal particles is not limited, but may be 100 nm or less [0026]; dispersed in a high boiling point solvent such as isobornyl hexane using a kneader, triple roll, etc. [0027]; a binder component such as resins [0032] and specifically methacrylate to achieve the property of A1<B1<A1+200 sec and A1<2000 sec [0037]; a content of metal particles of 10-98% mass [0050] and binder of 2-50% mass [0051] can produce the claimed property of A1<B1<A1+200 sec and A1<2000 sec [0053]; the high boiling point solvent is 20% mass or less to produce the claimed property of A1<B1<A1+200 sec and A1<2000 sec [0054]; the film has a thickness preferably in a range of 1-500 microns [00145].  
In the remarks filed applicant on 02/22/2021, applicant admits that the critical feature responsible for the claimed TGA properties is that the binder must include a constituent derived from methacrylate (Page 9, Lines 1-8). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

 (G) The existence of working examples 
Inventor teaches two working examples in Table 1, with silver nanoparticles ANP-1 and ANP-4 blended with Acrylic polymer 1 in a film of thickness 75 microns. Where ANP-1 is organic coated composite silver nanopaste in alcohol with a metal content of 70% wt. or greater, and where more than 60% of silver particles have an average particle diameter of 100 nm or less [0166]. Where ANP-4 is organic coated composite silver nanopaste in alcohol with a metal content of 80% wt. or greater, and where more than 25% of silver particles have an average particle diameter of 100 nm or less [0166]. Where Acrylic polymer 1 is 2-ethylhexyl methacrylate polymer with a weight average molecular weight of 280000, with a solid content of 54.5% by mass [0167]. In example 1 of Table 1, the weight ratio of ANP-1 to Acrylic polymer 1 is 87.7 to 12.3; and the weight ratio of example 2 is 86.8 % ANP-4 to 13.2% acrylic polymer 2. Applicant also discloses comparative example 2, which uses Acrylic polymer 2 derived from methylacrylate and 2-hydroxyethyl acrylate (an acrylate) copolymers. There exist no working inventive examples where the resin derived from both acrylate and from methyl acrylate. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
The quantity of experimentation for the claimed genus is infinite. While the representative examples of two specific working examples for ANP-1 and ANP-4 blended with Acrylic polymer 1 would be enabling for an acrylic resin derived from methacrylate; the disclosure can not reasonably . 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugo et al. (US20170369744A1).
Regarding Claims 1-7, 10-11, 14-15 Sugo teaches a thermal bonding sheet [0041] comprising: sinterable metal particles including silver [0030], a binder component derived from methacrylate [0063], where the acrylic-derived resin is 100% of the amount of constituent units (Table 1).
Regarding the glass transition temperature of the methacrylate resin and the TGA curve limitations of the material, since applicant admits, in the remarks filed applicant on See MPEP 2112.01(I)). 
Regarding Claims 8-9, Sugo teaches the thermal bonding sheet is supported by an affixed dicing tape/film [0033-0034] with an adhesive layer [0078]. 
Regarding Claims 12-13, 16-17, Sugo teaches 1.1-3.5% of acrylic resin A and B and 52.1-54.4% fine particles (Table 1), this is 2-6% resin over total mass of solid content (not solvent), reading on the claimed range of 2-50%. 

Response to Arguments
Applicant’s arguments, see page 8, [001-003], filed 02/22/2021, with respect to the rejection(s) of claim(s) 1-9 under 112(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 112(a) and under 102(a)(2) in view of Sugo et al. (US20170369744A1). The amendment filed 03/03/2021, overcomes the 112(a) enablement rejection of the previous action mailed 11/23/2020 as amendment requires the binder component is a resin which comprises a constituent derived from methacrylate, which applicant convincingly argues is critical the claimed TGA structure and that the metal particles are not critical to the claimed structure. Per applicant’s admission that the resin derived from methacrylate was critical to the claimed structure, a 102 prior art rejection was made in which 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736